O’Donnell, J.,
dissenting.
{¶ 57} I write separately to express the view that the ultimate authority with respect to the funding of public schools rests with the electors of the state. Today’s majority, it seems to me, interferes with that authority by suggesting that a vote to decrease the 9.7-mill tax levy approved by the electors in May 2005 to 0.0 mills pursuant to R.C. 5705.261 be removed from the November ballot.
Langdon & Shafer, L.L.C., and David R. Langdon; Finney, Stagnaro, Saba & Klüsmeier and Christopher P. Finney, for relators.
Ron O’Brien, Franklin County Prosecuting Attorney, and Patrick J. Piccininni, Assistant Prosecuting Attorney, for respondents.
Schottenstein, Zox & Dunn Co., L.P.A., John P. Gilligan, Stephen J. Smith, and John C. McDonald, for intervening respondents.
Richard J. Dickinson and Patrick J. Schmitz, urging denial of a writ for amicus curiae Ohio School Boards Association.
{¶ 58} The apparent issue in this case is whether a reduction of the 9.7-mill levy to 0.0 mills constitutes a decrease or a repeal of that tax levy.
{¶ 59} It occurs to me that a reduction from 9.7 mills to 0.0 mills is a decrease governed by R.C. 5705.261. Since R.C. 5705.217 does not set forth a clear way by which the voters may repeal a voter-approved tax levy for school funding, the only available mechanism to decrease an approved levy to 0.0 is through the statute at issue in this case. Further, if R.C. 5705.261 were read as the board of elections and intervening respondents request, a proposed decrease from 9.7 mills to .000001 mills, instead of to 0.0 mills, would make the statute applicable. The General Assembly could not have intended this absurd result. State ex rel. Webb v. Bliss, 99 Ohio St.3d 166, 2003-Ohio-3049, 789 N.E.2d 1102, ¶ 22 (court will not approve construction of election statutes that would produce an absurd result). In addition, the statute provides that if voters approve a proposed decrease, the taxing authority “shall thereupon, after the current year, cease to levy such increased rate or levy such tax at such reduced rate.” R.C. 5705.261. Reading the statute to disallow decreases to 0.0 mills would render meaningless the phrase “cease to levy such increased rate.”
{¶ 60} Finally, R.C. 5705.261 further restricts the opponents of a voter-approved tax levy to petition for the reduction of the levy by specifying that only one such petition may be filed during each five-year period following the election during which the voters approved the levy.
{¶ 61} It is not our function to substitute our judgment for the majority of voters in a district or to preclude the voters from making a choice with which we do not agree. For better or for worse, approval or decrease of a tax levy is a matter that the legislature has vested in the wisdom of the voters. In my view, R.C. 5705.261 does not preclude the current proposed reduction to 0.0 mills from being included on the November ballot, and the board of elections abused its discretion by sustaining the protest on that basis.
Lundberg Stratton, J., concurs in the foregoing opinion.
Linda K. Fiely, General Counsel, Ohio Education Association; Kalniz, lorio & Feldstein Co., L.P.A., and Christine A. Reardon, urging denial of a writ for amici curiae Ohio Education Association and South-Western Education Association, OEA/NEA.